DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that as amended, it is not clear if the limitation on the last two lines of claim 1, from which all other claims depend, that the magnetic concentrator is “substantially enclosing the electric coil from the outside” is intended to mean that the coil is enclosed within the concentrator from anywhere outside the concentrator, or if the term is intended to mean that the coil is enclosed with respect to the outside of the heating device, rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,578,233 to Avedi et al (Avedi et al). Arvedi et al teaches a heating device for treating slabs (1) having edges by induction comprising,  electric coils (2) facing each other on parallel planes each with two parallel longitudinal tracts extending beyond the width of the slab (1) (see figure 1 for example) orthogonal to a winding axis and perpendicular to a feed direction of the slab (1) with two connection tracts connecting the longitudinal tracts, and a magnetic concentrator (5) associated with each coil, the concentrators comprising two lateral portions, wall portions and connected by a connection portion encasing the coils from the outside (see figure 1 for example), thereby showing all aspects of claim 1.
With respect to claims 2-5, the concentrators extend beyond the longitudinal tracts of Arvedi et al.
.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 11/15/2021 have been fully considered but they are not fully persuasive. Initially it is noted that Applicant’s amendments and arguments filed on 11/15/2021 are sufficient to overcome the previously advanced rejections under 35 USC112(b) and 35 USC 102(a)(1) over WO’025. These rejections have been withdrawn.
However, applicant’s amendment has resulted in the application of a new rejection under 35 USC 112(b) as recited above.
Further, applicant’s argument that Avedi et al does not teach a magnetic concentrator including two lateral portions, two walls and a connection portion enclosing the concentrator from the “outside” is not persuasive. As stated in the above rejections, Avedi et al in the embodiment of figure 1 for example, shows a concentrator (5) including a connection portion (the top of the concentrator), two lateral portions the long wall portions connected to the top 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk